Case: 2:16-cv-01153-MHW-EPD Doc #: 56 Filed: 03/20/19 Page: 1 of 1 PAGEID #: 386




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


PROGRESSIVE HEALTH
AND REHAB CORPORATION,

              Plaintiff,

                                                     Civil Action 2:16-cv-01153
                                                     Judge Michael H. Watson
       v.                                            Chief Magistrate Judge Elizabeth P. Deavers


GLENWOOD SYSTEMS LLC, et al.,

              Defendants.


                                           ORDER

       This case has been reported settled. Accordingly, the parties are ORDERED to file a

JOINT STATUS REPORT updating the Court on the status, but not the substance, of

settlement on or before APRIL 19, 2019 if the case remains pending on that date.

       IT IS SO ORDERED.



Date: March 20, 2019                         /s/ Elizabeth A. Preston Deavers_________
                                             ELIZABETH A. PRESTON DEAVERS
                                             CHIEF UNITED STATES MAGISTRATE JUDGE
